DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 3, 8, and 11-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sullivan-I et al (2004/0214661) in view of Sullivan-II et al (2015/0111667).  Claim 8, Sullivan-I discloses a core, an inner cover, and outer cover.  The inner cover layer has a Shore D hardness from 55 to 80 [0010]. The outer cover is made from a thermoset EPDM rubber (the liquid is an intermediate method step) [0031]. The amount of EPDM would be 100% since Sullivan does not disclose additional rubbers are mandatory.  The Shore D hardness of the outer cover is from 20 to 60 [0044]. The outer cover is softer than the inner cover layer. Sullivan –I further discloses the inner cover is made from an ionomer [0010-0011, see crosslinkable polymer]. Sullivan-II teaches an intermediate layer (outer core) made from an ionomer such as a copolymer of an alpha olefin, C3 to C8 alpha, beta ethylenically unsaturated carboxylic acid [0062-0063]. One of ordinary skill in the art would modify the ionomer for the desired durability.  Claims 2-3, core is a single layer made from polybutadiene [0023].  Claims 11-12, the Shore D hardness of the outer cover is from 20 to 60 [0044], the hardness is for the entire .  
Claims 9-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sullivan-I et al (2004/0214661) in view of Sullivan-II et al (2015/0111667), and further in view of Sullivan-III et al (2015/0231450).  Sullivan-I discloses a cover made from a thermoset rubber with a Shore D hardness from 20 to 60, but does not disclose a specific gradient. Sullivan-III makes clear a rubber layer may have a negative, positive or zero gradient [0018].  One of ordinary skill in the art would vary the gradient of the rubber cover layer for the desired durability.

Allowable Subject Matter
Claims 13-14 are allowed.

Response to Arguments
Applicant's arguments filed 4/19/2021 have been fully considered but they are not persuasive. Applicant argues the EPDM disclosed in Sullivan-I is not a liquid at ambient temperatures and cites paragraph [0031] which states, “The crosslinkable polymer can be solid at ambient temperature.” The phrase “can be solid” does not limit the EPDM to a solid, in other words, the EPDM is not required to be a solid. Also, as previously mentioned, the state of the material prior to making the golf ball does not further limit the final product. The EPDM is not a liquid on the final golf ball and is considered a method step. Applicant argues the liquid EPDM produces different properties but none of the properties are claimed as part of the invention.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        



April 21, 2021